IN THE SUPREME COURT OF PENNSYLVANIA


OFFICE OF DISCIPLINARY COUNSEL, :              No. 2240 Disciplinary Docket No. 3
                                :
           Petitioner           :              No. C4-15-578
                                :
                                :              Attorney Registration No. 26463
           v.                   :
                                :              (Beaver County)
                                :
ROSANNA DENGG WEISSERT,         :
                                :
           Respondent           :

                                         ORDER


PER CURIAM


       AND NOW, this 26th day of January, 2016, upon consideration of the Certificate

of Admission of Disability by Attorney, Rosanna Dengg Weissert is immediately

transferred to inactive status for an indefinite period and until further Order of the Court

per Pa.R.D.E. 301(e), and she shall comply with all of the provisions of Pa.R.D.E. 217.

       All pending disciplinary proceedings shall be held in abeyance except for the

perpetuation of testimony and the preservation of documentary evidence.

       Mr. Justice Eakin did not participate in the consideration or decision of this

matter.